Earl Warren: Number 66, Kalman J. Berenyi, petitioner, versus District Director Immigration and Naturalization Service. Mr. Savetsky.
Leon B. Savetsky: Mr. Chief Justice, may it please the Court. This case involves the denial of a petition for naturalization based upon findings of fact by the District Court that the petitioner had been a member of the Communist Party in Hungary. And that in denying such membership and testimony before the Immigration Service on his naturalization application, he does gave false testimony in order to obtain a benefit under the Act, the benefit of naturalization. Now as thus by statutory definition precluded from being a person of good moral character under the provisions of Section 101 (f) (6) of the Act, the requirement of good moral character of course a pre-requisite to naturalization under Section 316 (a) (3) of the Act. This petitioner has never admitted any communist body membership. And as a matter of fact, has denied that steadfastly throughout. And as a result, it is the finding of Communist Party membership by the District Court upon which the decision in this case hinges for as the Government appears to agree at page 17 of its brief, once the finding of past membership was made, the finding of false testimony inevitably file there from. And conversely, without the finding of such membership, the finding of false testimony could not have been made. Now the -- a brief background of this case is as follows. The petitioner is a Hungarian national, a medical doctor, who together with his wife fled Hungary in November of 1956, a few days after, the uprising was crushed. At that time together with thousands of other people, they escaped across the border into Austria. And the petitioner and his wife were in the following month, December of 1956, admitted to the United States as permanent residents. In January of 1962, after the lapse of the five-year statutory residence period, both the petitioner and his wife filed a petition for naturalization. And after an extended preliminary investigation and examination, the designated naturalization examiner in October of 1964 denied -- or pardon me, recommended the denial of both petitions upon the following grounds. With respect to the petitioner, a denial was recommended on the ground that he had been a member of the Communist Party within the ten years proceeding the filing of the petition and his membership does -- rendered him ineligible for citizenship under the provisions of Section 313 of the Act. Those provisions which born naturalization to a person who is a member of a proscribed organization listed therein. And the second ground upon which denial was recommended was that during the period to which petitioner was required to establish good moral conduct, the five years prior to the filing of the petition, he had therefore testified falsely as to such Communist Party membership in Hungary in order to facilitate his naturalization and was therefore by statutory definition rendered ineligible to be found to be a person of good moral character. Incidentally, the wife's petition was recommended to be denied on the ground that she too had testified falsely before the Immigration Service, in denying her husband's Communist Party membership and that she was therefore precluded from being deemed a person of good moral character under 101 (f) (6) of the Act. Both petitioner and his wife requested a hearing in open court as is their right under the statute. And the final hearing was a joint hearing on both petitions in the District Court. And on that final hearing, the Government produced two witnesses. Both of whom were Hungarian nationals and who had attended medical school at the University of Budapest during portions of the time that the petitioner had been a medical student there. The petitioner had attended medical school there from 1946 to 1952, it was a six-year course he graduated in 1952. At that time by the way, the medical classes at the University of Budapest averaged approximately five to 600 students in each year. Now the Government's principal witness of Dr. Kury, testified that he had entered medical school in 1948, the same year as the petitioner, but that for the first two years he had have no contact with the petitioner. At the beginning of the third year in September of 1948, Kury testified that he was assigned to a small study group of about 20 or so students that was scheduled to meet regularly every afternoon. The primary purpose of these study groups was to enable the students to discuss and review on a more intimate and closer level the medical subjects that they had been taught in the large lecture groups of several hundred students earlier in the day, and which by the very nature of the size of this classes precluded any sort of informal exchange of ideas. The medical subjects discussed in these groups was under the leadership of an upper classmen, a medical student from a higher grade. In addition, in as much as the communist where at this time the dominant political party in the Government and were also in control of the school administration. These study groups were also required to discuss the principles of Marxism-Leninism, and this aspect of their activity was to be under the direction of another student within the group, that is a student other than this leader of the Medical Studies. Now it's Kury's testimony that he attended only the first meeting of the study group in September of 1948. And on that occasion, there were about 20 or so students in attendance of whom the petitioner was one. And at this meeting, each of the students was asked to make a few preliminary background remarks about himself for the purpose of introducing himself to the rest of the group. And Kury stated that when it came, the petitioner's turn to introduce himself to the group, the petitioner stated to the group that he was the person who was in-charged of the ideological education of the group. Kury further states that the petitioner also said that he was a member of the Communist Party that he had joined the Communist Party in 1945 after Soviet troops had occupied Hungary and that he further told the rest of the members of the group that they should read certain Soviet books, should see Soviet films and discuss the news among themselves. He said that on this occasion, petitioner spoke for about five minutes, did not asked anybody to join the Party or just -- try to get anybody recruited into the Party. Now after the first meeting of this study group in September of 1948, Kury transferred out of this group to another group and never had any more dealings with the petitioner. So that this alleged statement of the petitioner or perhaps five minutes duration, made more than 16 years prior to the final hearing in the District Court was in fact the Court's sole basis for its finding that the petitioner had been a member of the Communist Party in Hungary. There was another Government witness, a Dr. Halasz. But Halasz's testimony turned up to be in fact more favorable to the petitioner than it was to the Government. Halasz entered medical school in 1949, three years after the petitioner, and had been friendly with him and as much they live in the same dormitory. And Halasz himself was admittedly a member of the Communist Party. He testified the Communist Party meetings were held of about once a month in the medical school and that he attended some but not all of them. At first, he testified that he saw the petitioner at perhaps two or three meetings but that -- I'm sorry -- at first, he testified that he saw the petitioner at several meetings in 1950 or '51. But when pressed, he stated that it might have been two or three meetings and perhaps maybe it was only meeting at which he saw the petitioner. He did not recall whether any of these meetings were open or closed. He stated that nonmembers of the Party were many times invited to attend such meetings and such invitation was tantamount to an order, that disobeyal of which subjected the person for severe penalties which might possibly include expulsion from the school. He also stated that nonmembers were not necessarily identified as such at these meetings. The petitioner in Halasz's words was a brilliant and outstanding medical student whom the communists would naturally have tried to indoctrinate in communism and would have invited therefore to attend these meetings. Halasz, the admitted member of the Party, never saw any membership card or membership book of the petitioner on any occasion, though on some occasions he was the doorkeeper in-charge of staying at the door, checking the credentials of people who came in. He never saw the petitioner pay any dues. He never saw the petitioner's name on any party list. He never observed the petitioner vote and he never saw or at least did not recall ever hearing the petitioner say anything at any such meeting. As a matter of fact, Halasz admitted in his testimony that he actually did not know whether the petitioner was or was not a member of the communist party, but that he had at one time made that assumption because of the fact that he had seen him at these meetings or meeting. But again he stated that he did not recall whether any such meeting was open or closed and that as a matter of fact, in the private conversations he had with the petitioner at that time and as much as they were close friends, he knew the petitioner to be quite anticommunist in his views. I would just like to point out that with respect to Kury's testimony, well Kury apparently could recite this incident of more than 16 years previously without too much difficulty. He could hardly remember anything else which transpired at this one meeting. He could not remember who the medical group leader of the studies was. He could not remember the name of any of the other students in the group. He could not admittedly remember the exact words that were used or allegedly used by the petitioner on this occasion. He had never made any notes or kept any diary with respect to it. And this meeting was conceitedly not a Communist Party meeting, this was a meeting of students for the purpose of discussing studies. Therefore, based upon solely the testimony of Kury, the District Court made its findings in which it seem to have embraced Kury's testimony to the exclusion of everything else. Because of the time situation, I am not going at length into the positive evidence educed in support of the petition for naturalization which I might say was quite substantial, but I am dealing with that aspect of the evidence which was damaging and which the court embraced in making its findings. The court didn't make the following findings, that the petitioner was a member of the Communist Party in 1945 or rather became a member of the Communist Party in 1945, the same year that Russian troops occupied the country. This last phrase is a verbatim quote from this finding. It indicates an adoption of Kury's language verbatim even though this witness did not profess to give the exact words that had been used by the petitioner on this occasion. The court next said that the petitioner remained a member of the Party for an indefinite number of years. Here, the District Court differed with the naturalization examiner's findings that the petitioner had been a member within the proscribe ten-year period was therefore currently ineligible under Section 313. But then as much as there was no testimony in the record to indicate any landfall of duration of membership, the court instead characterized the duration of the petitioner's membership and its finding of fact as an indefinite number of years. It then found that the petitioner attended closed meetings of the Party. On this, there was no testimony at all to justify this finding. The only witness who testified as to any meetings was Halasz. And his testimony was that he could not recall whether any meeting at which he saw the petitioner was open or closed. This seems to have been a gratuitous finding on the part of the court. The next finding that petitioner was in-charge of instruction in communist ideology at student study groups for an undetermined period of time. This again is based solely upon the alleged statement which Kury attributes to the petitioner. It was absolutely no independent evidence at all of the petitioner having engaged in any such activities as the statement allegedly -- as the finding allegedly describes or have often having engaged in any activities of the Communist Party, there is only the statement, the extrajudicial admission that is attributed to him by the witness Kury. Lastly, the Court found that the petitioner did not participate in the Hungarian revolt. He made this -- the District Court made this as an affirmative finding. Not only was there no evidence on this at all. But on the contrary, the only evidence with respect to this point was the petitioner's testimony in which he stated that is army unit fought against the Russians during the Hungarian uprising, and that during the revolt, he was continually on duty in the hospital treating the wounded. Based upon the finding of past Communist Party membership, the District Court there found that the petitioner had caused testified falsely and he was statutorily excluded from becoming naturalized -- statutory excluded from being a person of good moral character as would permit his naturalization. Now, the Court of Appeals --
Earl Warren: Was the wife denied citizenship also?
Leon B. Savetsky: No, sir. The wife was granted her citizenship -- I was going to come to that point in a moment.
Earl Warren: Oh, pardon me, take your time, go on your own way. Don't -- I won't bother you then.
Leon B. Savetsky: I did not mean to --
Earl Warren: No.
Leon B. Savetsky: -- fend off your question, Mr. Chief Justice.
Earl Warren: Oh, that's alright. Go right, do it at your own time.
Leon B. Savetsky: The wife -- well if I may, the -- this -- the appellate -- the Court of Appeals of course affirmed, they affirmed unanimously. They held that while the petitioner had made out a prima facie case of good moral character. This merely imposed the burden of going fall out of producing evidence on the government. And they then said, that the District Court's belief of the evidence that the petitioner had been a member of the Communist Party, adequately satisfied the burden of the Government in going forward and that giving due weight to the opportunity of the trial court to observe the conduct and demeanor of witnesses, it could not say that the trial court's findings were clearly erroneous. Getting to your question Mr. Chief Justice, with respect to the wife's petition, the District Court granted the wife's petition. And they granted the wife's petition on the basis of the testimony of the same witnesses whose credibility they apparently approved off with respect to the wife who are the same witnesses on behalf of the petitioner, this was a joint hearing. There is no mentioned by the way in the record or in the opinion of the District Court which in anyway cast any reflection upon the credibility of the witnesses in this case. As a matter of fact, these witnesses were I think persons of established reputation in the community. One was a doctor on the staff of Temple University who had been on the staff of this medical school of the University of Budapest that are about the same time the petitioner was there. Another one was an engineer who had known the petitioner in Hungary at or about the time in question here and who himself was an avowed anticommunist to the extent but he was imprisoned -- arrested twice, imprisoned once and exiled once for his anticommunist activities. This man stood up and vouched for the petitioner's anticommunist views. And views that had been expressed at or about the time in question back in Hungary. He also produced the lady with whom he and his wife had lived shortly after their marriage in 1952 until the time they all fled together in 1956, this lady was the aunt of the wife. And he also produced among his other witnesses, the mother of the wife. The mother of the wife had left Hungary with her husband and two younger children some time previously because of the fact that that -- that their business which was a substantial business had been taken all for a nationalized by the communist regime without any compensation. And they expressed the feeling that if anyone had any cause for detesting communism, it was they who had been forced out of their own country and based it up and they vouched for the petitioner as a person who have had expressed his anticommunist views. And there's no other question of his other -- fulfilling the other requisites for citizenship, it is solely the question of whether or not there was any basis for this finding of Communist Party membership. Now, the statement which Kury attributes to the petitioner, what Wigmore characterizes as an extrajudicial oral admission, is admissible evidence in a civil action. But he indicates that standing alone, there is a general judicial caution and distrust exercised with respect to it, particularly when it concerns the main controverted fact and issue in the case as it does concern here. It is also the type of testimony which is subject to every kind of human failing and frailty imaginable having to do as it does with a conversation that took place 16 or so years ago. This Court has in certain denaturalization cases commented in passing upon the nature of such testimony in Nowak and then Maisenberg where the Court commented upon the grave doubts as to the reliability of testimony as the statements attributed to the petitioner many years before the event in one of those two cases of what -- statements made 17 and 19 years ago and this case's statement 16 years ago before a testimony and the final hearing in the District Court. Now the Government states that it is the petitioner who of course has the burden of satisfying the court that he possesses the necessary qualifications for citizenship. But I submit that the term, the satisfaction of the court cannot possibly mean the subjective satisfaction of the individual judge. A naturalization proceeding has been held repeatedly to be a judicial proceeding. In Totten against the United States which stated in an uncertain terms that it was a judicial proceeding. The Court stated that an alien has a right to citizenship if he meets the statutory qualifications and that in passing upon the application, the court does not grant or withhold a favor. The Government further states that this petitioner must be denied his citizenship if there is an element of doubt which exists after the presentation of the testimony. But I would stress the words of the Court in Schwimmer against the United States where the court states that whereupon a fair consideration of the evidence educed doubt exist as to the petitioner having met unnecessary qualifications, it should thereupon be resolved in favor of the Government and against the petitioner.
Abe Fortas: You take the position that the courts below applied the wrong standard here?
Leon B. Savetsky: That is correct. That is one of my positions --
Abe Fortas: Tell us exactly what the standard was to what you object.
Leon B. Savetsky: I feel that the court did not have substantial evidence upon which to base a finding of membership. That considered in life of the court's pronouncement of the meaningful association doctrine in Rowoldt and Gastelum-Quinones, those cases must at the very least, even though they are different types of proceedings with different types of burdens, those cases must at the very least indicate some sort of minimum substantive standard upon which a court can base a finding of membership. And I further feel that there is good ground for holding that the meaningful association doctrine should be extended into the naturalization field with respect to the finding of memberships so as to bar a person from naturalization. If I may in my few remaining minutes merely discuss this last point. The Section of the Act which was involve in Gastelum-Quinones 241 of the Act of 1952, as a basis for deportation was identical with the bar to naturalization contained of 313 of the naturalization provisions of the Act. If the term member has been construed to mean one thing under the deportation provisions only membership connoting a meaningful association, it should certainly have the same meaning in another Section of the same Act with the same term as used and the same languages contained, it's almost identically the same language as to the bar to naturalization and the grounds for deportation, anybody who's a member of such and such party of the United States of any foreign state, etcetera. And certainly, Congress has nowhere indicated that is to be given a different meaning in the naturalization section of the Act and it was given -- and as I understand it's presently the law with respect with the deportation provisions of the Act of 1952. There's one other point, in Rowoldt, the court disputed the derivation of the meaningful association theory based upon legislative history and intent by finding that in 1951 Amendment of the Internal Security Act which accepted certain people from member -- from the member definitions, and was used by the court by the majority opinion to show that membership was not reached in certain types of situations. The dissent stated that this amendment was only meant to apply to exclusion cases and not to deportation cases where it was used, and pointed out that in the intervening enactment of the 1952 Act, this amendment had been reenacted with respect to exclusion but not reenacted with respect to deportation. This enactment however was enacted with respect to naturalization and so that if it had a meaning with respect to statutory intention as to the deportation provisions, it should have the same meaning with respect to the naturalization provisions. Finally, if the court please --
Byron R. White: Excuse me, -- in the process of proving in the District Court, the petitioner's case, and they -- he just offered his sworn application for citizenship unless --
Leon B. Savetsky: And the statement of two witnesses, yes.
Byron R. White: And if the Government doesn't come up with some evidence, the District Court is obliged to grant him naturalization, doesn't it? Doesn't that make a few with -- the fact of the case?
Leon B. Savetsky: Yes, it does.
Byron R. White: (Voice Overlap) --
Leon B. Savetsky: That's the holding of (Inaudible) versus United States.
Byron R. White: It doesn't and therefore that satisfies his burden of proof.
Leon B. Savetsky: His initial burden of producing evidence, yes sir.
Byron R. White: Well, then what happens when the Government introduces some evidence?
Leon B. Savetsky: Well --
Byron R. White: Say on moral character or something like that.
Leon B. Savetsky: It depends upon the nature and the quality of the evidence that the Government --
Byron R. White: I agree with that but he still maintains the burden, I take it.
Leon B. Savetsky: He does maintain the overall burden of persuasion as it is termed, yes.
Byron R. White: So he maintains the burden of persuasion and the -- and if it's a high burden, it's harder for him, if it's a low burden, it's easier for him.
Leon B. Savetsky: That naturally follows Mr. Justice White.
Byron R. White: But the Government -- the way this cases have gone, there's no -- is there a basis for saying that the Government's proof must -- that the Government has a burden.
Leon B. Savetsky: I think that this --
Byron R. White: If they don't -- I take it if they don't want to --
Leon B. Savetsky: If -- the cases --
Byron R. White: -- naturalize, they better do something of -- as the --
Leon B. Savetsky: The cases do so that there is a circumstance which the Government does have a burden of producing evidence --
Byron R. White: Of going forward, that's right.
Leon B. Savetsky: That's correct. I guess therefore the implication is that if the Government does nothing, the petitioner is entitled for his naturalization. And therefore, you get denaturalization proceeding --
Byron R. White: Well, whatever the Government comes -- produces any evidence, then the petitioner's evidence, whatever it is must carry the burden of persuasion.
Leon B. Savetsky: That is correct, that is my understanding of it. In conclusion, I would further state that I don't think the concurrent findings through here should preclude this Court from considering the question, in as much of the finding of Communist Party membership is such a type of finding of fact that involves the application of standards of law. And under the (Inaudible) case, such a finding should not be precluded from the consideration of this Court. I don't have to dwell here upon the importance of the grant of citizenship. I would merely paraphrase Mr. Justice Murphy in the Schneiderman case in which he said, It is regarded by many as the highest hope of civilized man. I submit that this hold -- should not be dashed upon the type of evidence that has been educed by the Government against the petitioner in the case at bar. Thank you.
Earl Warren: Mr. Rifkind.
Robert S. Rifkind: Mr. Chief Justice, may it please the Court. Dr. Berenyi's petition for naturalization was denied because he was found that he had given false testimony in his naturalization proceedings. Under Section 101 (f) (6) of the Act, that finding precluded the determination of good moral character which is you know is a pre-requisite for naturalization. Let me emphasize especially in the light of the proceeding argument that the petition was not denied because of any judgment one way or the other, as to petitioner's attachment to the principles of the constitution or his disposition to the good order and happiness of the United States. Nor are we in any way concerned here with petitioner's political, economic or social opinions, nor with his loyalty or allegiance. And I would also like to express it, this -- at the outset that this is not a case in which naturalization is denied because of events long ago or far away. The petition was not denied because petitioner was a member of the Hungarian Communist Party nor if it is anything else that the petitioner did in Hungary. Indeed, the District Court held that the petition could not be denied under Section 313 of the Act which precludes the naturalization of persons who have been voluntary members of Communist Party within the last ten years. Because the evidence here did not show that the petitioner had been a member of the Party within that ten-year period. It is perfectly clear therefore, that the petition was not denied because of petition's -- petitioner's past membership but solely because the District Court found from the evidence, the petitioner had testified falsely in denying such membership. The petitioner's principle attack on the judgment below --
Earl Warren: But they did find -- the court will find that he was a member of the Party, didn't he?
Robert S. Rifkind: That's right.
Earl Warren: Now what did he base that on?
Robert S. Rifkind: He based it on what -- I will show in just a moment Mr. Chief Justice is, unnecessary resolution of a conflict in testimony against the Party bearing the burden of persuasion.
Earl Warren: What testimony?
Robert S. Rifkind: There was -- as have been pointed out, two witnesses. I certainly agree that this was not the strongest conceivable evidence. I do not believe that it was as insubstantial as petitioner has said. First of all, Dr. Kury, who had been a classmate of petitioner testified that petitioner said that he had been a member of the Communist Party, that he had joined the Party when the Russians moved in. I know of no rule of evidence that cast aspersions on admissions. Indeed, an admission is normally regarded as very good evidence, short of being able to subpoena the records of a Hungarian Communist Party. Dr. Berenyi's own statement yet it credited that he had been a member of the Party seems to me evidence that's entitled to some attention into some way. I agree that there are problems with admissions but Dr. Berenyi was free to explain his prior statement if it was misunderstood or misinterpreted, if it was said in jest. If he was qualified, he was free to qualify it. He was free to impeach the witness.
Abe Fortas: He is also free to say it didn't happened which is what he said.
Robert S. Rifkind: That's right, quite so.
Byron R. White: And if he said it didn't happened, it'd be kind of awkward for him to explain it, wouldn't it?
Robert S. Rifkind: That's right. All I can say is, having said it didn't happen we're concerned with an event in the past as we are so often in litigation. Did he say it or didn't he say it? And the judge had the task. I think the inescapable task of deciding which witness he chose to believe. Now, Dr. Kury's testimony was corroborated in some measure at least by that of Dr. Halasz, who had been a student a few years junior to petitioner. And I think if apparent -- I you examine the record that Dr. Halasz was an extremely circumspect witness and he was eager I think, did he said so? Not to endure a colleague for whom he had great esteem, and his testimony is undoubtedly equivocal in many respects. He nevertheless testified that he had seen petitioner at Party meetings at most of which only party members were present. Now I refer you to page 267 and 268 of the record. Question: In other words, while you were both going to medical school, both you and he attended Communist Party functions at which only Communist Party members could be present? Answer: Yes. And on page 268, we're you and he actually at Communist Party functions where the participants were actually Communist Party members with no noncommunist present? Yes sir, on many occasions.
Abe Fortas: Mr. Rifkind, may I ask you a second. Was there anything in the record -- I know it'd be difficult to get anything you -- but was there anything in the record that challenged the petitioner's testimony that he was in the regiment that fought against the Soviet troops during the Hungarian uprising?
Robert S. Rifkind: Well, my recollection of the record is that he said that he was in a unit that attended soldiers who had -- who were in fact --
Abe Fortas: He said he was a member of a regiment, he was a doctor.
Robert S. Rifkind: A doctor.
Abe Fortas: It was a regiment that fought against the Soviet troops at the time of the Hungarian uprising.
Robert S. Rifkind: That's right. But my understanding is the hospital took in whatever soldiers happened to be falling and the ones around them were falling on --
Abe Fortas: I didn't ask you that.
Earl Warren: Don't you consider doctors in those circumstances fighting?
Robert S. Rifkind: I dare say it. I think I must say, I think that the judge's finding as to what he did during the Hungarian uprising wholly irrelevant.
Abe Fortas: And then he left right after the collapse of the uprising.Is that controverted in the record?
Robert S. Rifkind: No, it is not.
Abe Fortas: What kind of review do they have in the department with respect to these period cases of -- we see up here?
Robert S. Rifkind: Review --
Abe Fortas: Review of a -- the position taken by the administrative officials?
Robert S. Rifkind: At the District Court level. The naturalization --
Abe Fortas: I mean to say at -- in the department of the -- where a position to be taken by the Naturalization Service.
Robert S. Rifkind: I'm really not well-versed in that there is some -- there was a good deal of attention paid to this man. I know, over a number of years, what prompted the decisions below is, I just don't know. There were of course a very large number of refugees who came over all at once and they didn't, going through those records ever since I suppose.
Earl Warren: Well, would that indicate that there are other reasons for not giving him, awarding him citizenship other than what's in this record?
Robert S. Rifkind: No.
Earl Warren: You say that it was a great deal of attention given to this man for years, what do you mean by that?
Robert S. Rifkind: Well, I mean to say that they did examine a great many witnesses on -- not all of whose testimonies in the record but I don't -- certainly don't care to rely on that.
Earl Warren: These are the only two --
Robert S. Rifkind: That's right.
Earl Warren: -- that are relevant.
Robert S. Rifkind: That is right, as for this Court's determination.
Earl Warren: Yes, we'll recess now.